Exhibit 10-27

SEPARATION AGREEMENT AND
GENERAL RELEASE

          This Separation Agreement and General Release is made and entered into
as of the 28th day of June, 2002 by and among Thomas S. Richards (hereinafter
referred to as the "Executive"), ENERGY EAST CORPORATION, a New York corporation
("Energy East"), and RGS ENERGY GROUP, INC., a New York corporation or its
successor (together, "RGS"). Capitalized terms used and not defined herein shall
have the meaning as provided in the Employment Agreement (as defined below).

W I T N E S S E T H :

          WHEREAS, the Executive, Energy East and RGS are parties to an Amended
and Restated Employment Agreement dated as of February 16, 2001 (the "Employment
Agreement"); and

          WHEREAS, RGS, Energy East and Eagle Merger Corp. are parties to an
Agreement and Plan of Merger dated as of February 16, 2001 (the "Merger
Agreement"); and

          WHEREAS, the Executive has agreed to resign, effective as of the
Effective Date from (i) employment with RGS, (ii) all offices, directorships and
similar positions with RGS, its subsidiaries and related entities; and

          WHEREAS, the Executive and Energy East and RGS have agreed that the
Executive's termination will be treated as a termination by the Executive for
Good Reason under Section 7.2 of the Employment Agreement; and

          WHEREAS, the parties wish to amend the Employment Agreement to provide
that (i) the Executive will not serve as an officer or director of Energy East
or its subsidiary New York State Electric & Gas Corporation, (ii) to provide for
a period when the Executive will be restricted from competing with Energy East,
its subsidiaries and related entities; (iii) to identify certain payments and
benefits to be provided the Executive by reason of his termination, and (iv) to
resolve any and all outstanding issues and claims that may arise out of the
Employment Agreement, the Executive's employment by RGS, its subsidiaries and
affiliates and the Executive's termination of employment.

          NOW, THEREFORE, in consideration of the mutual promises herein
contained, it is agreed as follows:

          1.     Resignation. Effective as of the Effective Date, the Executive
shall resign from any offices, directorships, similar positions and other
affiliations that the Executive holds or has with RGS and its subsidiaries,
affiliates and related entities; provided, however, that notwithstanding
anything contained herein or in the Employment Agreement to the contrary, the
Executive will be deemed to be an employee through July 12, 2002 solely for
purposes of making effective elections for the manner and timing of payment of
benefits under the Company's qualified and supplemental retirement plans (it
being understood that from the Effective Date until July 12, 2002, the Executive
shall (x) have no duties, authority or responsibilities with Energy East, its
subsidiaries and related entities, (y) be credited with no service or age credit
for purposes of eligibility, vesting or benefit accrual under any employee
benefit plan of Energy East, its subsidiaries and related entities, and (z)
except as expressly provided for herein, receive no compensation or employee
benefits from Energy East, its subsidiaries and related entities). A copy of the
Executive's resignation is attached hereto as Exhibit A. Notwithstanding Section
8 of the Employment Agreement regarding notice of termination of the Executive's
employment, the Date of Termination as set forth in the Employment Agreement
shall be the Effective Date. Energy East and RGS agree that the Executive's
resignation will be treated as a termination by the Executive for Good Reason
under Section 7.2 of the Employment Agreement. The parties further agree the
Executive will not serve as an officer or director of Energy East or its
subsidiary New York State Electric & Gas Corporation as contemplated by Section
4 of the Employment Agreement. This Separation Agreement and General Release
shall become effective on the Effective Date, provided that the Executive has
not earlier revoked it under paragraph 15 below.

          2.     Severance Payment. Within fifteen (15) days following the
Effective Date, Energy East agrees to make, or cause to be made a lump sum
payment to the Executive of FOUR MILLION ONE HUNDRED ONE THOUSAND NINE HUNDRED
SEVENTY FOUR DOLLARS ($4,101,974.00). The Executive acknowledges and agrees that
this lump sum payment contains consideration in addition to anything of value to
which the Executive is already entitled. This payment shall be made by wire
transfer in accordance with instructions to be provided by the Executive. This
lump sum payment is comprised of the amounts set forth on Exhibit B annexed
hereto.

          3.     Option Grant. In addition to the payment described in paragraph
2 hereof, Energy East shall grant to the Executive, on the Effective Date,
immediately prior to the Executive's resignation described in paragraph 1, an
option to purchase 150,000 shares of Energy East common stock ("Common Stock")
pursuant to, and subject to the terms and conditions of, the Energy East 2000
Stock Option Plan (the "Option Plan"). The Initial Option Grant shall be vested
upon grant and shall remain exercisable until the first anniversary following
the Effective Date. The shares granted pursuant to this paragraph shall have a
per-share exercise price equal to the Fair Market Value (as defined in the
Option Plan) of the Common Stock on the Effective Date. Except as expressly
provided herein, the Initial Option Grant shall have the same terms and
conditions as options granted under the Option Plan to the Peer Executives. A
copy of the option agreement evidencing the Initial Option Grant is attached
hereto as Exhibit C.

          4.     Benefit Continuation. For a period of three years following the
Effective Date, the Executive shall continue to participate in the health, life
insurance and accidental death and dismemberment plans made available by RGS
from time to time to their executives and key management employees on the same
basis as if the Executive had remained an employee of such entities, provided
that to the extent such participation is not permitted by the terms of such
plans, Energy East will arrange for alternative coverage that is substantially
equivalent or, with respect to the health plans only, pay to the Executive an
amount equal, on a net after-tax basis, to the premiums charged under such plans
for such coverage to persons electing to receive it pursuant to the continuation
coverage requirements of Section 4680B of the Code.

          5.     Excise Tax; Reimbursement of Legal Fees. Energy East's and
RGS's obligations under Sections 7.4, 7.5 and 7.6 of the Employment Agreement
shall survive in accordance with their terms.

          6.     Reimbursement for Business Expenses. RGS and Energy East agree
to reimburse the Executive for all business expenses actually and reasonably
incurred by the Executive in the performance of his duties during his employment
in accordance with policy and for which the Executive provides appropriate
documentation.

          7.     No Other Benefits. Except as specifically set forth in this
Separation Agreement and General Release, the Executive expressly acknowledges
and agrees that the Executive is not entitled to receive any severance pay,
severance benefits, compensation or employee benefits of any kind whatsoever
from any of the EE Entities.

          8.     Executive's Release of EE Entities. (a) In consideration for
the payments set forth in paragraph 2 through paragraph 5 above, the Executive
for himself, his heirs, administrators, representatives, executors, successors
and assigns (collectively "Releasers") hereby irrevocably and unconditionally
releases, acquits and forever discharges and agrees not to sue Energy East, RGS
and their respective subsidiaries, divisions, affiliates and related entities
and their respective current and former directors, officers, shareholders,
trustees, employees, consultants, independent contractors, representatives,
agents, servants, successors and assigns and all persons acting by, through or
under or in concert with any of them (collectively "Releasees"), from all rights
and liabilities up to and including the date of this Agreement arising under or
relating to the Employment Agreement and from any and all charges, complaints,
claims, liabilities, obligations, promises, agreements, controversies, damages,
actions, causes of actions, suits, rights, demands, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected
arising out of or in connection with the Executive's employment relationship
with Energy East, RGS and their respective subsidiaries and related entities and
any claims of wrongful discharge, breach of contract, implied contract,
promissory estoppel, defamation, slander, libel, tortious conduct, employment
discrimination or claims under any federal, state or local employment statute,
law, order or ordinance, including any rights or claims arising under Title VII
of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. Section 621 et seq. ("ADEA"), or
any other federal, state or municipal ordinance relating to discrimination in
employment; provided, however, that nothing in this paragraph shall be construed
to limit the ability of either party to sue for any act or omission which occurs
subsequent to termination of the employment relationship as it relates to the
ADEA. The consideration described herein contains additional amounts for the
Executive's waiver of any and all ADEA claims arising out of his employment
relationship with Energy East, RGS and their respective subsidiaries and related
entities. Nothing contained herein shall restrict the parties' rights to enforce
the terms of this Agreement.

          (b)     The Release set forth above specifically excludes any claim
for benefits to which the Executive may be entitled under the RGS Pension Plan,
RGS 401(k) Plan, any supplemental retirement plan of RGS or the Company in which
the Executive participates, any welfare plan of RGS or the Company in which the
Executive participates or by application of any federal or state law providing
for the continuation of welfare benefits, including but not limited to, COBRA
and state insurance conversion requirements. The Executive's entitlement to
benefits under the RGS Pension Plan, the RGS 401(k) Plan, any applicable
supplemental retirement plans or welfare plan shall be determined in accordance
with the provisions of those Plans. The Release set forth above also
specifically excludes the Executive's indemnification as an officer, director
and employee of RGS its subsidiaries and related entities as set forth in the
Merger Agreement, and as an officer, director and employee of Energy East, its
subsidiaries and related entities.

          (c)     Expressly excluded from the release provided in this paragraph
is any claim (including, but not limited to, a claim for breach of any provision
of this Agreement) or obligation under this Separation Agreement and Release and
the Employment Agreement (as amended by this Separation Agreement and General
Release).

          (d)     The parties agree that this Agreement shall not affect the
rights and responsibilities of the US Equal Employment Opportunity Commission
(hereinafter "EEOC") to enforce the Age Discrimination in Employment Act of
1967, as amended and other laws. In addition, the parties agree that this
Separation Agreement and General Release shall not be used to justify
interfering with the Executive's protected right to file a charge or participate
in an investigation or proceeding conducted by the EEOC. The parties further
agree that the Executive knowingly and voluntarily waives all rights or claims
(that arose prior to the Executive's execution of this Agreement) the Releasers
may have against the Releasees, or any of them, to receive any benefit or
remedial relief (including, but not limited to, reinstatement, back pay, front
pay, damages, attorneys' fees, experts' fees) as a consequence of any
investigation or proceeding conducted by the EEOC.

          9.     EE Entities Release of Executive. (a) Energy East, RGS, their
respective subsidiaries and related entities do hereby release, acquit and
forever discharge and agree not to sue the Executive, his heirs, executors,
administrators, agents, servants, successors, and assigns and all persons acting
on, through, or under or in concert with any of them or any of them, from any
and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of actions, suits, rights,
demands, costs, losses, debts and expenses (including attorneys' fees and costs
actually incurred), up to and including the date of this Agreement, of any
nature whatsoever, known or unknown, suspected or unsuspected arising out of or
in connection with the Executive's employment relationship with Energy East, RGS
and their respective subsidiaries and related entities.

          (b)     Expressly excluded from the release provided in this paragraph
is any claim or obligation under this Separation Agreement and Release and the
Employment Agreement (as amended by this Separation Agreement and General
Release). Also specifically excluded from this release are any claims which
Energy East, RGS and their respective subsidiaries and related entities may have
against the Executive that arise or are alleged to arise out of criminal conduct
on the part of the Executive.

          10.     Mutual Non-Disclosure. In further consideration for the
payment described in paragraph 2 above, the Executive represents that he has
kept the terms of this Separation Agreement and Release confidential. In
addition, the existence of and terms and conditions of this Separation Agreement
and General Release shall be held confidential by the Executive and by the
officers and directors of Energy East and RGS, except for disclosure (a) by any
such person as may be required by applicable laws, (b) by Energy East, RGS or
the Executive to their respective legal and financial advisors, each of whom
shall be instructed by such party to maintain the terms of this Separation
Agreement and General Release in strict confidence in accordance with the terms
hereof, (c) by the Executive to his spouse, who shall be instructed by the
Executive to maintain the terms of this Separation Agreement and General Release
in strict confidence in accordance with the terms hereof, (d) by any such person
if required by order of a court or other body having jurisdiction over such
matter, and (e) by Energy East or RGS or the Executive with the written consent
of the Executive or Energy East or RGS, respectively.

          11.     Mutual Non-Disparagement. The Executive and his immediate
family agree to refrain from criticizing or making disparaging or derogatory
comments about Energy East, RGS, their respective subsidiaries and related
entities and the officers, directors, employees, agents, products or services of
Energy East, RGS and their respective subsidiaries and related entities, and
Energy East agrees that the respective officers and directors of Energy East,
the Company and RGS shall refrain from criticizing or making disparaging or
derogatory comments about the Executive. Except as required by applicable law or
court order, the Executive and Energy East agree that (a) the press release
attached as Exhibit D hereto shall be the only press release issued by the
parties hereto and their respective affiliates concerning the Executive's
termination of employment and service with RGS and its affiliates and (b) the
parties and their respective affiliates shall make no public statements
concerning the Executive's termination of employment and service with RGS and
its affiliates that is inconsistent with the Press Release or provides
information or characterizations of facts or events not contained in the Press
Release.

          12.     Non-Competition Covenant. Section 10.2 of the Employment
Agreement is amended to provide as follows: Except as permitted by Energy East
upon its prior written consent, the Executive shall not for the period ending on
the third anniversary of the Effective Date, enter, directly or indirectly, into
the employ of or render or engage in, directly or indirectly, any services to
any person, firm or corporation within the "Restricted Territory," which is a
major competitor of Energy East, RGS, Rochester Gas and Electric Corporation,
New York State Electric & Gas Corporation, or any of their subsidiaries or
affiliates (each, an "EE Entity") with respect to products which any EE Entity
is then producing or services which any EE Entity is then providing (a
"Competitor"). However, it shall not be a violation of the immediately preceding
sentence for the Executive to be employed by, or render services to, a
Competitor, if (a) the Executive renders those services only in lines of
business of the Competitor which are not directly competitive with a primary
line of business of any EE Entity or are outside of the Restricted Territory or
(b) following the second anniversary of the Effective Date, the Executive
renders those services in connection with an unregulated business of a
Competitor. For purposes of this paragraph, the "Restricted Territory" shall be
the states and/or commonwealths of Connecticut, Maine, Maryland, Massachusetts,
New Hampshire, New Jersey, New York, Pennsylvania, Rhode Island, and Vermont.

          13.     Full Force and Effect. The Executive's obligations under
Section 10.2 of the Employment Agreement shall continue on and following the
Effective Date as modified by paragraph 12 hereof. As of the Effective Date,
Sections 1, 7.4, 7.5, 7.6, 9, 10.1, 11, 12, 13, 14, 15, 16 and 17 of the
Employment Agreement shall survive in accordance with their terms and the
remainder of the Employment Agreement shall be void and of no further force and
effect, except to the extent that definitions of capitalized terms are set forth
therein.

          14.     Cooperation. The Executive shall reasonably cooperate with
Energy East, RGS and their respective subsidiaries and related entities without
further compensation or consideration (except for reimbursement of ordinary,
necessary and reasonable business expenses for legal fees, food, transportation
and/or lodging, if any, incurred in fulfillment of a reasonable specific request
for cooperation) in connection with business activities in which the Executive
was involved or had knowledge. Such cooperation shall include, but not be
limited to, reasonably requested sworn testimony. Notwithstanding the foregoing,
following the end of the Consulting Period, if any cooperation by the Executive
involves more than one day, Energy East shall pay the Executive a per diem of
$1500.

          15.     ADEA Rights. The Executive acknowledges that Energy East, RGS,
and their respective subsidiaries and related entities have specifically advised
him of the right to seek the advice of an attorney concerning the terms and
conditions of this Agreement. The Executive further acknowledges that he has
been furnished with a copy of this Separation Agreement and General Release, and
he has been afforded 21 (twenty-one) days in which to consider the terms and
conditions set forth above prior to signing the Separation Agreement and General
Release. By executing this Separation Agreement and General Release, the
Executive affirmatively states that he has had sufficient and reasonable time to
review this Separation Agreement and General Release and to consult with an
attorney concerning his legal rights prior to the final execution of this
Agreement. The Executive further agrees that he has carefully read this
Separation Agreement and General Release and fully understands its terms. The
Executive understands that he may revoke this Agreement within seven (7) days
after signing this Separation Agreement and General Release. Revocation of the
Separation Agreement and General Release must be made in writing and must be
received by Richard Benson, Vice President Human Resources, Energy East
Management Corporation, Ithaca - Dryden Road, Ithaca, N.Y. 14852-3287 within the
time period set forth above.

          16.      Counterparts. This Separation Agreement and General Release
may be executed in several counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same instrument.

          17.     Entire Agreement. This Separation Agreement and General
Release together with the Employment Agreement as amended hereby set forth the
parties entire agreement in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, except as otherwise
provided in this Separation Agreement and General Release and the Employment
Agreement as amended hereby.

          18.     Consulting Services. From the Effective Date until the first
anniversary thereof (the "Consulting Period"), the Executive shall (a) serve in
an advisory capacity to the Company and render such services in connection with
the business of the Company and (b) make himself reasonably available to the
Company to respond to requests for information concerning matters involving
facts or events relating to the Company that may be within the Executive's
knowledge, in each case, as may be reasonably requested from time to time by the
Company after taking into account any personal, business and employment
obligations that the Executive may have; provided, however, that in no event
shall the Executive be required to render such services in excess of 500 hours.
In consideration for such services, the Executive shall be paid within fifteen
(15) days after the Effective Date a consulting fee of $150,000. Notwithstanding
anything contained herein or in the Employment Agreement to the contrary, except
as provided in Section 1, during the Consulting Period, the Executive (a) will
not be deemed to be an employee and will be an independent contractor, (b) will
be credited with no service or age credit for purposes of eligibility, vesting
or benefit accrual under any employee benefit plan of Energy East, its
subsidiaries and related entities, and (c) except as expressly provided for
herein, receive no compensation or employee benefits from Energy East, its
subsidiaries and related entities.

          19.     Tax Withholding. Except for any payments made pursuant to
paragraph 18, notwithstanding any other provision of this Agreement, Energy East
and RGS may withhold from any amounts payable under this Agreement, or any other
benefits received pursuant hereto, such minimum Federal, state and/or local
taxes, FICA and such other deductions as may be required to be withheld under
any applicable law or regulation.

          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.



ENERGY EAST CORPORATION

  /s/ Robert D. Kump                                
By: Robert D. Kump
Title Vice President, Treasurer & Secretary

RGS ENERGY GROUP, INC.

  /s/ Michael T. Tomaino                            
By: Michael T. Tomaino
Title Senior Vice President & General Counsel




  /s/ Thomas S. Richards                            
Thomas S. Richards



 

Exhibit A

June 28, 2002

Energy East Corporation
RGS Energy Group, Inc.
P.O. Box 12904
Albany, New York 12212-2904

Ladies and Gentlemen:

          Effective on the date hereof, I hereby resign from my employment with
RGS and from all offices, directorships and similar positions with RGS, its
subsidiaries and related entities.

Sincerely yours,
/s/ Thomas S. Richards
Thomas S. Richards

 

Exhibit B

Schedule of Payments for Thomas S. Richards

Payment Type

Amount

Base Salary ($491,150 per year) x 3

$1,473,450.00

Target Bonus ($343,805 per year) x 3

$1,031,415.00

Present Value Pension Differential

$1,497,109.00

Outplacement/Relocation

$100,000.00

TOTAL

$4,101,974.00

 

Exhibit C

ENERGY EAST CORPORATION

2000 Stock Option Plan

2002 STOCK OPTION AWARD AGREEMENT

          1.     Pursuant to the provisions of the 2000 Stock Option Plan, as it
may be amended from time to time (hereinafter called the "Plan"), of Energy East
Corporation (hereinafter called the "Company"), the Company hereby grants to
Thomas S. Richards (hereinafter called the "Optionee") as of June 28, 2002 (the
"Effective Date") and immediately prior to his resignation as described in the
Separation Agreement and General Release dated as of June 28, 2002, subject in
all respects to the terms and conditions of the Plan and subject further to the
terms and conditions herein set forth, the right and option to purchase from the
Company all or any part of an aggregate of 150,000 shares of Common Stock ($.01
Par Value) of the Company at the purchase price of $22.25 per share (hereinafter
called the "Option"). Capitalized terms not defined herein shall have the same
definitions as in the Plan.

          2.     The Option is a Non-Statutory Stock Option and is intended not
to qualify as an Incentive Stock Option under Section 422 of the Code.

          3.     As of the Effective Date, the Option will be immediately vested
and exercisable and shall remain exercisable until the first anniversary of the
Effective Date ("Option Expiration Date"). Partial exercises of the Option shall
be made only with respect to whole shares of the Company's Common Stock.

          4.     In addition to the grant of the Option hereunder, the Optionee
is hereby granted Stock Appreciation Rights in tandem with the Option which
entitle the Optionee to receive from the Company, upon the exercise of such
Stock Appreciation Rights, an amount equal to the excess of the Fair Market
Value of a share of the Company's Common Stock, determined on the date of the
exercise, over the exercise price of the Option. Stock Appreciation Rights shall
be exercisable under the same terms and conditions contained in Article 3 herein
and shall expire on the Option Expiration Date. Upon their exercise, Stock
Appreciation Rights shall be settled in cash. The exercise of Stock Appreciation
Rights granted shall result in the corresponding cancellation of the Option to
the extent of the number of shares of the Company's Common Stock as to which
Stock Appreciation Rights are exercised. The exercise of the Option shall result
in the corresponding cancellation of the Stock Appreciation Rights to the extent
of the number of shares of the Company's Common Stock as to which the Option is
exercised. The Option and the Stock Appreciation Rights are collectively
referred to hereinafter as "Awards".

          5.     Neither the Option nor any right hereunder shall be assignable
or transferable by the Optionee or be subject to any lien, obligation or
liability of the Optionee, except that the Option may be transferred:

(a)  by the Optionee by will or the laws of descent and distribution;

(b)  by the Optionee, with the prior written consent of the committee
administering the Plan ("Committee"), by gift to (i) the Optionee's spouse or a
child or grandchild of the Optionee or of the Optionee's spouse, or (ii) a trust
or an estate in which the Optionee or the Optionee's spouse or a child or
grandchild of the Optionee or of the Optionee's spouse has a substantial
interest; and

(c)  by the Optionee, with the prior written consent of the Committee, pursuant
to a domestic relations order as defined in Section 414 of the Code, or any
successor provision.

          In the event of a transfer, the Option shall continue to be subject to
all the terms and conditions contained herein and the Optionee shall remain
obligated to pay to the Company, upon the exercise of the Option by the
Optionee's transferee, amounts sufficient to satisfy any applicable federal,
state and local withholding tax requirements. The Option may not be further
transferred by the Optionee's transferee, except by will or the laws of descent
and distribution. Moreover, the Committee may require a transferee who acquires
the Option pursuant to Subsections (b) or (c) above to furnish to the Company,
as a condition to the issuance of shares upon the exercise of the Option, an
agreement (in such form as the Committee may specify) that is executed by the
transferee and that contains such provisions, including representations and
restrictions as to the transferability of the shares, as are required by the
Committee.

          A transfer of all or any portion of the Option shall result in the
concurrent transfer of the related tandem Stock Appreciation Rights. Stock
Appreciation Rights may not be transferred by themselves.

          6.     Unless otherwise provided by the Committee, the Option, or any
portion thereof, shall be exercised by a written notice (in such form as the
Committee may specify) that is addressed to the Secretary of the Company and
that specifies the number of shares with respect to which it is being exercised
and the total exercise price. The written notice shall be accompanied by the
payment of the exercise price in cash or the equivalent payable to the Company,
or, unless otherwise provided by the Committee, by tendering (either actually or
by delivery of a Committee-approved form attesting to stock ownership)
previously acquired shares of the Company's Common Stock which are owned by the
Optionee (or the Optionee's transferee) and which are not subject to any pledge
or other security interest, or by any combination of the foregoing. With respect
to shares tendered in lieu of the payment of cash or cash equivalents, such
shares shall be valued on the basis of their Fair Market Value on the date of
exercise. Unless otherwise provided by the Committee, an Option shall not be
deemed exercised until the date ("Exercise Date") that both a written notice of
exercise and the payment of the exercise price in the form required herein is
provided to the Company in accordance with the provisions of Section 9 hereof.

          The Committee, in its sole discretion, may, in lieu of delivering
shares covered by the exercised Option, settle the exercise of the Option by
means of a cash payment to the Optionee (or the Optionee's transferee) equal to
the difference between the Fair Market Value of the Company's Common Stock
determined on the Exercise Date and the Option Price. The Committee shall at the
same time return to the Optionee (or the Optionee's transferee) any payment for
the shares covered by the Option.

          Unless otherwise provided by the Committee, (i) the Stock Appreciation
Rights shall be exercised by delivery of a written notice that is addressed to
the Secretary of the Company and that specifies the number of shares with
respect to which the Stock Appreciation Right is being exercised, and (ii) the
Exercise Date with respect to a Stock Appreciation Right shall be the date the
written notice of exercise of the Stock Appreciation Right is provided to the
Company in accordance with the provisions of Section 9 hereof.

          7.     As a condition to the issuance of shares of Common Stock of the
Company under the Option, the Optionee shall remit (or cause to be remitted) to
the Company an amount sufficient to satisfy any applicable federal, state and
local withholding tax requirements. An Optionee may, totally or in part, satisfy
this obligation by electing to have shares withheld (with the consent of the
Optionee's transferee, in the event the Option is exercised by a transferee) or
by delivering other shares having a Fair Market Value equal to the amount
required to be withheld, provided that this election is made in writing on or
prior to the date of the exercise of the Option. The Fair Market Value of any
shares so withheld or delivered shall be determined as of the date the taxes are
required to be withheld.

          8.     The Company shall, on or as soon as practicable after the date
of the exercise of all or a portion of the Option, deliver to the Optionee (or
the Optionee's transferee) a certificate or certificates for the appropriate
number of shares of the Company's Common Stock (or in the event that the Company
is using a book entry system, make the appropriate book entry). Notwithstanding
anything to the contrary contained in the Plan or this Agreement, the Company
shall not be required to issue shares of Common Stock until all applicable
legal, listing, registration and regulatory requirements or approvals relating
to the issuance have been satisfied or obtained. The shares of the Company's
Common Stock issued upon the exercise of an Option may not be transferred except
in accordance with all applicable federal and state securities laws, rules and
regulations. Certificates issued to transferees of the Optionee may contain
legends reflecting any restrictions on transferability imposed by the Company in
order to comply with such laws, rules and regulations. The Company shall not be
required to register any shares issued to any transferees of the Optionee.

          9.     All notices under this Agreement shall be in writing. Notices,
other communications and payments provided for in this Agreement shall be deemed
to have been duly given or made when delivered in person or when mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the Company at the address set forth below or to the Optionee at
the address set forth on the signature page of this Agreement or to such
substitute address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

Corporate Secretary
Energy East Management Corporation
P.O. Box 3287
Ithaca, New York 14852-3287
Attention: Paul T. Karakantas

Notice to the Company may be given by telecopy and shall be deemed to have been
given when received by the Company at the telecopy number designated by the
Company.

          10.     In the event of any change in corporate capitalization
(including, but not limited to, a change in the number of shares of Common Stock
outstanding), such as a stock split or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code) or any partial or complete liquidation of the Company, then in any such
event the number and kind of shares subject to the Awards and the exercise price
per share may be appropriately adjusted consistent with such change in such
manner as the Committee in its sole discretion may deem equitable. If deemed
necessary or appropriate by the Committee, provision may be made for the payment
to the Optionee of a cash amount in cancellation of the Award equal to its
then-value, as determined by the Committee; provided, that if such event takes
place in connection with a Change of Control such value shall be based on the
value received by the holders of the outstanding Common Stock in connection with
the Change of Control. Notwithstanding the foregoing, the number of shares
subject to this Award shall always be a whole number. Any adjustments made by
the Committee shall be conclusive and binding for all purposes of the Plan.

          11.     The Awards shall not confer upon the Optionee any right with
respect to the continuance of employment with any of the Company and its
affiliates, nor shall it affect any right which any of the Company and its
affiliates may have to terminate the employment of the Optionee.

          12.     The Optionee (or Optionee's transferee) shall not be entitled
to the rights of a stockholder with respect to any shares of the Company's
Common Stock subject to the Option prior to the date of issuance of a
certificate or certificates for such shares (or in the event that the Company is
using a book entry system, the date the Company makes the appropriate book
entry). No adjustment shall be made for dividends or distributions or other
rights with respect to such shares for which the record date is prior to the
date the stock certificate or certificates are issued (or appropriate book entry
is made).

          13.     A copy of the Plan has been delivered to the Optionee prior to
the execution hereof.

          14.     This Agreement shall be governed by the laws of the State of
New York, other than its conflicts of laws provisions. In the event of an
inconsistency between any term of the Plan and any term of this Agreement, the
terms of the Plan shall govern.



ENERGY EAST CORPORATION

By:  /s/ Robert D. Kump                                
                    Secretary



Dated: _______________

ACCEPTED AND AGREED TO:

Optionee acknowledges receipt of a copy of the Plan and represents that Optionee
is familiar with the terms and provisions contained therein. Optionee hereby
accepts the Awards subject to all of the terms and provisions of the Plan.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
and interpretations of the Committee as to any questions arising under the Plan,
the Option and the Stock Appreciation Rights.



  /s/ Thomas S. Richards                            


                    Optionee





Exhibit D

Press Release

PAUL C. WILKENS ELECTED PRESIDENT OF
ROCHESTER GAS & ELECTRIC CORPORATION (RG&E)

FOR IMMEDIATE RELEASE

          Albany, NY and Portland, ME, June 28, 2002 - Energy East Corporation
[NYSE:EAS] today announced the election of Paul C. Wilkens as president of
Rochester Gas & Electric Corporation and that Thomas S. Richards, who most
recently had been chairman, president and chief executive officer of RGS Energy
Group and RG&E, will be leaving the company.

          "Tom's contributions to the merger and integration process between RGS
Energy Group and Energy East over the course of the last 14 months are most
appreciated, and we wish him well in his future endeavors," said Wes von Schack,
Energy East's chairman and chief executive officer.

          Before assuming his new role Wilkens worked at RG&E in various
positions since 1973, including senior leadership positions with the company's
generation assets, gas supply, support services and information technology. He
has been senior vice president since 1998. He holds master's degrees in business
administration from the University of Rochester's William E. Simon School of
Business Administration and nuclear engineering from the University of Illinois
at Urbana.

          "I am confident that under the leadership of Paul Wilkens and Mike
Bovalino, who will continue as president and chief executive officer of
Energetix, RGS will not miss a beat," von Schack said.

About Energy East:

Energy East is a respected super regional energy services and delivery company
that our customers can depend upon every day. We are a motivated and skilled
team of professionals dedicated to creating a shareholder value through our
focus on profitable growth, operational excellence and strong customer
partnerships. We serve nearly 3 million customers (1.8 million natural gas and
200,000 other retail energy customers) throughout upstate New York and New
England.



Contact:  Fausto Gentile
               Manager-Investor Relations
               Energy East Corporation
               607.347.2561